DETAILED ACTION
	In Reply filed on 6/21/2022, Claims 1-10 and 12-21 are pending. Claims 1-10 and 12 are elected from the Restriction Requirement with traverse, Claims 20-21 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Restriction Requirement in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that searching for Invention II (Claims 13-19) will not present a serious burden.  This is not found persuasive because independent claim 13 includes limitation such as “the electric field varying in strength such that the electric field is greatest between the second electrode and the conducting mesh” that is not present in independent claim 1 or Invention I (Claims 1-12). Thus searching for Invention II requires further search for the additional limitation.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 6 recites “the powder particles comprise non-conductive powder particles” which is interpreted as the intended use of a claimed apparatus. It’s noted that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). See MPEP 2115. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190283982 (“Coward”).
	Regarding claim 1, Coward teaches a powder particle deposition system (Abstract, “A powder feeder”) for use with an additive manufacturing system, for moving powder particles without physical contact to recreate a powder bed, the powder particle deposition system comprising: 
A powder particle container forming a first electrode ([0030], “The electric field created within space 22 causes powder particles 13 falling onto powder landing surface 18 and revolving under electrode 21 to develop an electrical surface charge and be subject to an electrostatic force that causes powder particles 13 to oscillate between pile 19 and insulator 23.”); 
A second electrode spaced apart from the powder particle container and arranged non-parallel to the powder particle container (Fig. 8, electrode 21 is spaced apart from the powder particle container under 23 and is non-parallel to the powder particle container); 
And a signal source for applying an electrical signal across the first and second electrodes ([0029], “voltage supply 20 in electrical communication with electrode 21 and wheel 14”) to create an electric field between the first and second electrodes ([0030], “The electric field created within space 22 causes powder particles 13 falling onto powder landing surface 18 and revolving under electrode 21 to develop an electrical surface charge and be subject to an electrostatic force that causes powder particles 13 to oscillate between pile 19 and insulator 23.”), the electric field varying in strength such that the electric field is stronger at one side of the powder particle container, causing the powder particles to move out from the powder container toward the second electrode, and then to be repelled from the second electrode and to fall onto the powder bed (Fig. 8, [0041], “The electrode geometries of FIGS. 7 and 8 impart additional horizontal motion to oscillating particles 13 as compared to the embodiment feeder of FIGS. 1-4. As powder particles 13 collide with the angled lower surface of insulator 23, they are reflected outward and over edges 16, 17 of rim 15.” Coward teaches the electrode 21 is tiled and therefore the electric field varies in strength in the horizontal direction in the space between the electrode 21 and the powder particle container).
Regarding claim 4, Coward teaches the second electrode comprises a counter electrode (Fig. 1, electrode 21 is a counter electrode); and the powder particles comprise electrically conductive powder particles ([0004], “metallic or conductive powders”).
Regarding claim 10, Coward teaches a movement mechanism for moving the counter second electrode relative to the powder particle container ([0029], “Rim 15 and powder landing surface 18 are disposed within body 11 below hopper 12… rim 15 rotates (revolves) under hopper 12.”; [0032], “As wheel 14 rotates powder in groove 26 moves beneath electrode 21.”).
Regarding claim 12, Coward teaches the second electrode comprises a plurality of independent electrode elements that are controlled independently of one another ([0042], “Also, multiple electrodes along groove 26 can, of course, be used as well. In the case of multiple electrodes, the voltage, electrode stand-off distance, size, etc. can be different for each electrode.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190283982 (“Coward”).
	Regarding claim 8, Coward teaches the second electrode is disposed at an angle of between 1 degree to 90 degrees relative to the powder particle container (Fig. 8). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to optimize the range of the angle between the second electrode and the powder particle container to between 5 and 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. As powder particles collide with the angled lowered surface of the second electrode, they acquire horizontal movement that accelerates their movement out of the powder particle container ([0041]). In order to ensure faster groove clearing, it would be obvious to one of ordinary skill in the art to vary the angle between the second electrode and the powder particle container. One would have been motivated to make this optimization for the purpose of accelerating powder movement out of the powder particle container ([0041]).  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190283982 (“Coward”), in view of WO 2009027078 (“Larson”).
	Regarding claim 5, Coward does not teach a DC signal source.
	Larson teaches a DC signal source for applying a DC signal to the counter electrode (Page 4, line 15-18, “at least one corona electrode disposed in the powder chamber that is electrically connected, e.g., to a high-voltage direct current circuit and is adapted to charge and/or transfer the masking powder particles”).
	Coward and Larson are both considered to be analogous to the claimed method because they are pertinent to the problem of moving powder particles during solid fabrication process. It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified a signal source in Coward to incorporate a DC signal applying to the second electrode as taught by Larson in order to create an efficient fluidized powder bed (Larson, Page 10, line 26-29).
	
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190283982 (“Coward”), in view of US 20190060998 (“Kelkar”).
Regarding claim 2, Coward teaches a movement mechanism for moving the counter second electrode relative to the powder particle container ([0029], “Rim 15 and powder landing surface 18 are disposed within body 11 below hopper 12… rim 15 rotates (revolves) under hopper 12.”; [0032], “As wheel 14 rotates powder in groove 26 moves beneath electrode 21.”). 
However, Coward does not teach a movement mechanism for moving the powder particle container or the second electrode over a powder bed.
	Kelkar teaches a movement mechanism for moving the powder particle container and the second electrode over a powder bed ([0031], “a recoater apparatus 300 is mounted movably mounted to an AM apparatus. The recoater apparatus 300 includes a powder hopper 325 for holding a powder 319 for use in an AM process. The recoater apparatus may be mounted to a track system, and/or rail system, and/or a robotic arm such that the movement of the recoater apparatus 300 can be controlled along the x-axis, y-axis, and/or the z-axis” Since the powder feeder in Coward comprises of the powder particle container and the second electrode, Kelkar teaches moving the entire powder recoater assembly over a powder bed which includes moving all components within the powder recoater over the powder bed).
	Coward and Kelkar are both considered to be analogous to the claimed method because they are in the same field of additive manufacturing. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a movement mechanism in Coward to incorporate moving both the second electrode and the powder particle container relative to a powder bed as taught by Kelkar in order to precisely supplying the powder particles to the powder bed (Kelkar, [0042]).
	Regarding claim 3, Coward teaches the first electrode is formed by the powder particle container ([0030], “The electric field created within space 22 causes powder particles 13 falling onto powder landing surface 18 and revolving under electrode 21 to develop an electrical surface charge and be subject to an electrostatic force that causes powder particles 13 to oscillate between pile 19 and insulator 23.”) and a structure (33) supported above the powder bed and laterally of the powder particle container, the structure helping to form a portion of the electric field that extends laterally beyond the powder particle container. However, Coward does not teach the structure is an electrically conductive mesh.
	Kelkar teaches methods for supplying powder to a powder bed during an additive manufacturing process (Abstract), comprising an electrically conductive mesh ([0050], “a series of openings along the bottom surface of the distribution member 432 for allowing powder to fall through”).
	It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive structure in Coward to incorporate a mesh as taught by Kelkar in order to selectively allow powder particles to fall through by controlling the size of the openings since it’s important to keep size consistency in the powder distribution device (Kelkar, [0009]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190283982 (“Coward”), in view of US 20190060998 (“Kelkar”), further in view of US 20200368813 (“Mackie”).
	Regarding claim 9, Kelkar does not teach the electrically conductive conducting mesh is held at a ground potential.
	Mackie teaches the electrically conductive conducting mesh is held at a ground potential ([0058], “In when electron beams are used, the carrier track 16 may be grounded to provide a grounding electrode in electrical communication with the sheet 14 to ground the sheet and all of its elements (the islands 22 and the mesh area 20) through the interconnecting portions of the sheet 14.”).
	Coward and Mackie are both considered to be analogous to the claimed method because they are in the same field of additive manufacturing. It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive conducting mesh in Kelkar to incorporate grounding the electrically conductive conducting mesh as taught by Mackie in order to enhance higher speed, lower cost, and higher safety 3D printing (Mackie, [0009]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190283982 (“Coward”), in view of WO 2009027078 (“Larson”), further in view of US 20080080896 (“Ino”).
	Regarding claim 6, Coward teaches the second electrode having a variety of shapes ([0042], “the shape of electrode 21 can be different than that shown in FIG. 4.”), but does not teach the second electrode having a plurality of teeth and the powder particles comprise non-conductive powder particles.
	Larson teaches a method for applying powder particles unto a plate (Abstract), comprising a corona electrode (Page 3, line 4).
 	Ino teaches a corona electrode having a plurality of teeth ([0006], “a saw-tooth electrode”)
	Larson and Ino are both considered to be analogous to the claimed method because they are pertinent to the problem of using a corona electrode to provide electrostatic charge. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode in Larson to incorporate a corona electrode as taught by Larson, and incorporate a corona electrode having a plurality of teeth as taught by Ino, since a saw-tooth electrode is more advantageous than a wire electrode or the like in that it has a smaller number of components, has a longer life, generates a smaller amount of ozone, and has less failures such as breakage. (Ino, [0006]).
Coward does not teach that the powder particles comprise non-conductive powder particles. However, since “the powder particles” is considered intended use of a claimed apparatus, and the structure disclosed by Coward in view of Larson and Ino is capable of performing the claimed use, the additive manufacturing device in Coward teaches the elements in claim 6. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). See MPEP 2115.

	Regarding claim 7, Coward teaches the signal source comprises an AC signal source for applying an AC signal between the powder particle container and the corona electrode ([0030], “Voltage supply 20 produces an alternating current electric potential”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744